DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 12/28/2020. Claims 1-10 and 12-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
Regarding to claim 1, 14, 15, 16, 17, 18, 19 and 20, the best prior art found during the prosecution of the application, Fishkin European Patent Application No.:(EP 2 495 844) hereinafter referred as Fishkin, in view of Enriquez et al US Pub. No.: (US 2017/0127230 Al), hereinafter referred as Enriquez. Fishkin teaches the central computer that maintain the user or subscriber accounts. As each charging station dispenses power, the central computer controls the amount dispensed by each power dispensing station, billing, credit card verification, identification acknowledgement of the user and overall accounting for the system. In the exemplary charging system of fig. 1 the central control manager tells everyone how much power they may use from the system. Without this control manager, the system collapses. Each charging station must be connected to the manager. It is also envisioned to have a separate digital or analogue data communications circuit between the charging station and the vehicle. An optional communications module can communicate with an external computer, server or other stations to okay and transact credit card sales, debit a user's account in a subscriber service, perform overall management services or to inquire about availability of power. The power management system is based on a service oriented peer-to-peer network architecture. Enriquez teaches the services for purchase have been selected by the user, the in-vehicle access application may request the user to select a transaction method previously registered with the in-vehicle computing system to complete the transaction. In some embodiments, the in-vehicle access application may use an additional layer of authentication to complete the transaction, by using a consumer verification method. Once the user has confirmed the transaction, transaction information including account credentials that can be transmitted to the access device of fuel pump  using a wireless communication technology. In some embodiments, the location of the vehicle may also be Fishkin and Enriquez fail to teach the roaming method. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the receiving charge data set through a communication module of a gateway device from a charging station assigned to the gateway device,  forwarding the charging data set by a peer-to-peer module assigned to the gateway device to a peer-to-peer application of the peer-to-peer network, and  controlling at least part of a roaming process by a roaming controlling means of the peer-to-peer application executed by at least two of the nodes of the peer-to- peer network based on the received charging data set, - wherein the charging data set comprises at least one peer-to-peer identifier assigned to a user of a vehicle to be charged or discharged and/or a vehicle to be charged or discharged of a user,  wherein controlling a roaming process comprises at least initiating an authentication action, wherein the authentication action comprises evaluating the validity of the peer-to-peer identifier, based on the peer-to-peer identifier, wherein the peer-to-peer application is a decentralized register or a shared database, and wherein data is stored by the peer-to-peer application with given proofs or signatures. The claims 1, 14, 15, 16, 17, 18, 19 and 20 as a whole and further defined by the latest amendments filed on 10/28/2020. Therefore, claims 1, 14, 15, 16, 17, 18, 19 and 20 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642